NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


MICHAEL GERAURD, DOC #H42452,             )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-816
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed March 15, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Polk County; Neil A. Roddenbery,
Judge.

Michael Geraurd, pro se.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and LUCAS, and SALARIO, JJ., Concur.